Citation Nr: 1647780	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  10-11 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a right shoulder strain with rotator cuff tear.

2.  Entitlement to a disability rating in excess of 20 percent for dislocation of the right scapulohumeral joint.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1987 to April 1988 and from June 2005 to September 2006.  He also served on active duty for training (ACDUTRA) in August 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In January 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When the case was most recently before the Board in August 2015, it was remanded for further development and adjudicative action.  While the case was in remand status, the Veteran was granted a separate rating of 20 percent for dislocation of the right scapulohumeral joint in a January 2013 rating decision.  This did not satisfy his appeal.


REMAND

While the Board regrets further delay, additional development is required prior to making a decision on the Veteran's claim.

The Veteran's claim was remanded in August 2015 in order to obtain a new VA examination because the Board found the August 2012 VA examination was inadequate for rating purposes.  Specifically, the Board determined, in pertinent part, that the August 2012 VA examiner concluded the Veteran was left hand dominant, but failed to provide any evidence to support this conclusion.  More precisely, the examiner did not signify any testing was performed in order to render this conclusion.

Pursuant to the August 2015 remand, the Veteran was afforded a March 2016 VA shoulder and arm examination.  The Board finds this examination is also inadequate because the March 2016 examiner failed to provide any evidence to support the conclusion that the Veteran was left hand dominant, as required by the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that compliance with remand directives is not discretionary or optional and that the Board errs as a matter of law when it fails to ensure remand compliance).  Based on the foregoing, a new examination is required.

Moreover, recently, the U.S. Court of Appeals for Veterans Claims determined that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The March 2016 VA examination report does not contain the results of all required range of motion testing, and the examiner did not indicate that he or she was unable to conduct the required testing.  Therefore, the new examination report must include the results of this required range of motion testing.  If the examiner is unable to conduct the required range of motion testing or concludes that it is not necessary, he or she must clearly explain why that is so.

While this case is in remand status, development to obtain any outstanding medical records pertinent to the claim should be completed, to include all VA treatment records from March 2016 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim, to include all VA treatment records from March 2016 to the present.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected right shoulder disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.

Any indicated studies and tests should be performed.

The RO or AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner must conduct range of motion testing for both the service-connected right shoulder and the nonservice-connected left shoulder and must record:

* range of active motion;

* range of passive motion;

* range of motion with weight-bearing; and

* range of motion without weight-bearing.

If the examiner is unable to conduct the required range of motion testing or concludes that it is not necessary, he or she should be directed to clearly explain why that is so.

Then, following a thorough examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must indicate:

* Whether the Veteran is considered to be ambidextrous.  In this regard, the examiner must state whether the Veteran is left handed, right handed, or ambidextrous.  In support of this conclusion, the examiner must also provide fact-based evidence to support the determination.  Specifically, the examiner must state the testing performed in order to render this determination
* 
3.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

4.  The RO or the AMC should also undertake any other development it deems to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

